SUMMARY ORDER
Plaintiff Carol Kaplan appeals from an October 27, 2005 judgment of the district court dismissing all claims against Defendant Multimedia Entertainment, Inc. (“Multimedia”) on the basis of a motion for summary judgment filed by Multimedia. We assume the parties’ familiarity with the underlying facts and procedural history.
In 2002, Kaplan brought suit against Multimedia in the District Court for the Western District of New York (Curtin, J.). In her amended complaint, Kaplan set forth fourteen separate causes of action, including claims under Title VII of the Civil Rights Acts of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), the federal Equal Pay Act, and a number of state and city anti-discrimination laws, as well as breach of contract and intentional infliction of emotional distress under state law. Kaplan has limited her appeal to the dismissal of her age, gender and racial discrimination claims under the ADEA and Title VII.
Substantially for the reasons stated in the thorough opinion of the district court, *55we conclude that summary judgment for the defendants was appropriate.
We have considered all of Kaplan’s claims and find them without merit. The judgment of the district court is AFFIRMED.